UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1313



CHOICE HOTELS INTERNATIONAL, INCORPORATED,

                                               Plaintiff - Appellee,

          versus


R. TALATI, Inc., A Ohio Corporation; PRAVIN
TALATI,

                                            Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-02-1486-DKC)


Submitted:   March 31, 2004                 Decided:   April 16, 2004


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onkar N. Sharma, SHARMA & BHANDARI, Silver Spring, Maryland, for
Appellants.   James  G.   Healy,  CHOICE   HOTELS  INTERNATIONAL,
INCORPORATED, Silver Spring, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          R. Talati, Inc., a Ohio Corporation, and Pravin Talati

appeal the district court’s order confirming an arbitration award

in favor of Choice Hotels International, Incorporated.     We have

reviewed the briefs filed by the parties and the record on appeal

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.   See Choice Hotels Int’l v.

Talati, No. CA-02-1486-DKC (D. Md. filed Feb. 14, 2003 & entered

Feb. 19, 2003).

          We dispense with oral argument because we have granted

Appellants’ uncontested motion to submit the case on the briefs and

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -